DETAILED ACTION
Election Acknowledged
Applicants’ election without traverse the species of amino acid (as active ingredient) encompassing claims 1-13 is acknowledged. The restriction is made final without traverse. 
Status of Application
The Examiner acknowledges receipt of the amendments filed on 3/21/2022 wherein claims 1, 2 and 5 have been amended.
Claims 1-13 are presented for examination on the merits. The following rejections are made.

Response to Applicants’ Arguments
Applicants amendment filed 3/21/2022 overcomes the rejection of claims 1-13 made by the Examiner under 35 USC 103 over Probasco et al. (US 2015/0366215) in view of Jones et al. (US 2017/042554) and Plettner et al. (US 2017/0209392). This rejection is withdrawn as the claims have been amended such that the rejection no longer requires Plettner.  









Claim Objections
Claims 2 and 5 are objected to because of the following informalities:  
Claim 2 recites, “… (2-Amino-3-(1H-imidazol-4-yl)propanoic acid, ….(2-Amino-3-(H-indol-3-yl)propanoic acid…2-Aminopropanoic…(5R)-[(1S)-1,2-Dihydroxyethyl]-3,4-dihydroxyfuran-2(5H)-one…”. These chemical species appear to be missing the outer parenthesis (“)”). Moreover, “A” in “Amino” and “D” in “Dihydroxyethyl” should be lowercase.
Claim 5 recites “… (2-Amino-3-(1H-imidazol-4-yl)propanoic acid…”. The chemical species appear to be missing the outer parenthesis (“)”). Moreover, “A” in “Amino” should be lowercase.


New Rejection, Necessitated by Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Probasco et al. (US 2015/0366215; filed 1/7/2013) in view of Jones et al. (WO 2017/042554; filed 9/7/2015), evidenced by Oyama (JP2009034054 – machine translation provided).
Probasco is directed to a strip useful for controlling honeybee mites. 
The strip is made from paper or cardboard (see claim 7) (see instant claim 1) and is to possess on its surface a coating comprising polysorbate (a polymer) (see instant claim 1), a solvent (see instant claim 11) and an acidic hop extract (see [0003] and claim 1) (an acidic compound; see instant claim 1). The acidic hop extract is to be a crystalline solid (see [0060]) (see instant claim 1).  In another embodiment, the strip material may coated with polyethylene and polypropylene (see [0086]) which is presumed to be unoxidizied because the materials are recited by their plain chemical names (see instant claim 8). Polyethylene and polypropylene are also known as resins (presumably unmodified) according to Oyama (see page 4) (see instant claim 9). It is taught that the hop acid may be formulated with a carrier material such as a rosin (hydrocarbon) to provide a slow release of the hop acid material (see [0064]) (see instant claims 1 and 9). The strip is to be a cardboard, which may be corrugated (see [0006]), with a thickness of between 1-3 mm thick (see [0004]) (see instant claims 6, 12 and 13). 
Regarding instant claim 10, Probasco teaches that the amount of hop acid present is critical to killing mites that may attack the bee colony. It is taught that bees treated with 12 ug of hop beta acids per bee exhibited greater levels of hop beta acids relative to standard hop treatments. Thus, it would have been obvious to manipulate this knowledge to identify a useful amount of hop acid to include on the surface of the treatment strip. Note MPEP 2145.05(II)(A) which states that where the general conditions of a claim are met in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  
Probasco fails to teach the strip as comprising an active ingredient as being at least one of an amino acid.
Jones is directed to a pesticidal and miticidal composition. The composition comprises an amino acid such as glutamine, glycine, glutamic acid, lysine and arginine which are taught to have miticidal activity (see pages 10-11). It is noted that arginine is also known as (S)-2-amino-5-guanidinopentatoic acid (see instant claims 2 and 5) and glutamic acid is also known as 2-aminoglutaric acid (see instant claim 3). The composition may be used to control mites in areas where bumblebees are known to be (see page 17, lines 9-10). Thus, it would have been obvious to modify Probasco’s miticidal strip formulation to further include amino acids such as arginine and glutamic acid with a reasonable expectation in providing additional miticidal activity against unwanted honeybee mites.  See MPEP 2143(I)(A).
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Probasco et al. (US 2015/0366215; filed 1/7/2013) in view of Jones et al. (WO 2017/042554; filed 9/7/2015), evidenced by Oyama (JP2009034054 – machine translation provided) as applied to claims 1-6 and 8-13 above, and further in view of Kitano et al. (JP 2015100299; published 06/04/2015 – machine translation provided).
Probasco and Jones fail to teach the base coating as having a thickness of between 0.2-0.4 mm thick.
Kitano is directed to a tick suppression sheet material. The sheet is to possess a layer of polyethylene or polypropylene which is to have a thickness of between 0.03-0.5mm (see page 4) wherein the sheet is bonded to a paper substrate. Kitano notes that such a device may be useful for suppression of mites (see page 3).  Thus, it would have been obvious to modify Probasco such that the thickness of Probasco’s polyethylene coating layer was between 0.2-0.4 mm thick given that such a range was known to be used for control of mites in previous inventions. See MPEP 2143(I)(A). 
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






/KYLE A PURDY/Primary Examiner, Art Unit 1611